United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3763
                        ___________________________

                                Christopher L. Buie

                             lllllllllllllllllllllPetitioner

                                           v.

     Administrative Review Board of the United States Department of Labor

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                       Department of Labor (except OSHA)
                                   ____________

                          Submitted: September 28, 2020
                             Filed: October 1, 2020
                                 [Unpublished]
                                 ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Christopher Buie petitions for review of a final order from the United States
Department of Labor Administrative Review Board (ARB), affirming the denial of
his administrative complaint alleging that his employer fired him for engaging in
activities protected under the Surface Transportation Assistance Act. After careful
review, we conclude that the ARB’s decision was not arbitrary, capricious, an abuse
of discretion, contrary to the law, or unsupported by substantial evidence in the
record. See 49 U.S.C. § 31105(d) (appellate court reviews ARB’s decision pursuant
to Administrative Procedure Act); 5 U.S.C. § 706(2) (reviewing court shall hold
unlawful and set aside agency decision found to be arbitrary, capricious, abuse of
discretion, or otherwise not in accordance with law, or if unsupported by substantial
evidence in record). Accordingly, we deny the petition. See 8th Cir. 47B. We also
deny Buie’s pending motion to supplement the record.
                       ______________________________




                                         -2-